618 F.2d 1183
J. L. H. ROUNTREE and Donald C. Duke, Plaintiffs-AppellantsCross-Appellees,v.VARCO INTERNATIONAL, INC., Defendants-Appellees Cross-Appellants.
No. 78-2157.
United States Court of Appeals, Fifth Circuit.
April 24, 1980.

Appeal from the United States District Court for the Southern District of Texas, at Houston; Robert O'Conor, Jr., Judge.
Oscar Nipper, Houston, Tex., for plaintiffs-appellants cross-appellees.
Arnold, White & Durkee, Houston, Tex., William P. Green, Los Angeles, Cal., for defendants-appellees cross-appellants.
Before THORNBERRY, FRANK M. JOHNSON, Jr. and HENDERSON, Circuit Judges.
PER CURIAM:


1
AFFIRMED on the basis of the opinion of the district court (Judge Robert O'Conor, Jr.), Rountree v. Varco International, Inc., 486 F.Supp. 3 (S.D.Tex. 1978).